MORRISON, Judge.
The offense is driving while intoxicated; the punishment, 20 days in jail and a fine of $250.00.
The State confesses error, and we agree. The information in the case was filed July 7, 1962, while the complaint was not sworn to until July 9.
Motions to quash and in arrest of judgment were overruled.
It has long been the rule that a complaint sworn to after the information has been presented will not support a conviction. Womack v. State, 162 Tex.Cr.R. 435, 286 S.W.2d 140, and cases there cited.
The judgment is reversed and the prosecution ordered dismissed.